Citation Nr: 1813407	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-28 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 40 percent for arthritis and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from March 1968 to December 1989 in the U.S. Air Force.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
  
In February 2016, the Veteran presented testimony at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a remand is required for a more current VA spine examination to adequately rate the Veteran's service-connected arthritis and degenerative disc disease of the lumbar spine.  The Veteran was last provided a VA spine examination in connection with his service-connected lumbar spine disability in May 2014, so approaching four years ago.  Importantly, at the February 2016 videoconference hearing, the Veteran contended that his lumbar spine continues to worsen -  e.g., the Veteran described periods of what might constitute ankylosis and higher doses of pain medication for his lumbar spine.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination (or the evidence indicates it has), and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  38 C.F.R. § 3.327(a) (2017).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA spine examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected arthritis and degenerative disc disease of the lumbar spine.  

On a side note, in order to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016),  it is requested that the VA spine examiner test the range of motion for the lumbar spine with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the VA examiner is unable to conduct the required Correia testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA spine examiner must also address whether certain evidence of record discussed in the remand instructions below supports the existence of lumbar spine ankylosis (favorable or unfavorable).   

Second, the Veteran testified at the February 2016 videoconference hearing that he was seen by a private provider for his lumbar spine in early 2016 (New American Physical Therapy in Okeechobee, Florida).  See hearing testimony at page 6.  However, the Veteran has not completed the necessary authorization forms sent to him (VA Forms 21-4142) to secure these private physical therapy records.  In this regard, he did not provide the full names of the provider(s) who treated him, the specific dates of treatment, or any address or telephone information.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Thus, on remand, the Veteran should be provided the opportunity to submit these private physical therapy records for his lumbar spine dated in early 2016, or to authorize VA to obtain such private records on his behalf.

Third, as the increased rating issue on appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file from the West Palm Beach, Florida VA Medical Center (VAMC) date to March 2017.  If the Veteran has had any additional treatment at the VA, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C. § 5103A(c)(2) (2012); 38 C.F.R. § 3.159(c)(2), (c)(3) (2017).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the VAMC in West Palm Beach, Florida dated from March 2017 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private treatment records (from New American Physical Therapy in Okeechobee, Florida) dated in early 2016, that he adequately identifies.  These private physical therapy records may be relevant to the lumbar spine.  Ask that the Veteran provide the full names of the provider(s) who treated him, the specific dates of treatment, and any address or telephone information.  If he provides a completed release form authorizing VA to obtain these private physical therapy records, then attempt to obtain them and associate these records with the claim file.  The Veteran is also asked to provide the private physical therapy records himself if he has them in his possession.  

3.  After completion of steps 1 and 2 above, the AOJ should secure the appropriate VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected arthritis and degenerative disc disease of the lumbar spine.  Access to the electronic claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected lumbar spine on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

IN ADDITION, THE VA SPINE EXAMINER MUST ADDRESS THE FOLLOWING INQUIRIES in (A) and (B) below:

(A) To comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the VA spine examination must include range of motion testing for the lumbar spine in the following areas:

   (a)  Active motion;
   (b)  Passive motion;
   (c)  Weight-bearing; and
   (d)  Nonweight-bearing.
   
*** If the VA spine examiner is unable to conduct all the required Correia testing or concludes that certain aspects of the required Correia testing are not necessary or are not relevant for the lumbar spine, he or she should clearly explain why that is so. ***

(B) The VA examiner must address whether any of the following lay and medical evidence of record clinically supports the existence of favorable ankylosis or unfavorable ankylosis of the lumbar spine:

(i) At the February 2016 videoconference hearing, the Veteran testified that he experiences occasions where his low back is fixed in place (either straight up or bent over).  He says this occurs twice a month.  But the condition is not permanent.  See hearing testimony at pages 5-9.

(ii) At a February 2011 VA spine examination, the VA examiner determined that the Veteran did not have thoracolumbar spine ankylosis, but at the same time the VA examiner observed that the Veteran's "posture" was in a "flexed position" and that he walked with a "stiff back."  

(iii) In making the above determinations, for VA compensation purposes, favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.      

4.  After completion of steps 1 - 3 above, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of steps 1 - 4 above, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the lumbar spine.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

